Order issued November           ,   2012




                                                 In The
                              (Court of Appeals
                        NMI! Bistrirt of aexas
                                         .     at Dallas
                                           No. 05-11-01672-CV


              AMERICAN NATIONAL DEVELOPMENT, L.P., ET AL., Appellants

                                                   V.

                 THE COLONY ASSETS DEVELOPMENT, L.L.C., Appellee


                                               ORDER

       We GRANT the October 26, 2012 motion of Ronald E. Harden with the Law Offices of

Ronald E. Harden, P.L.L.C. to withdraw as counsel for appellants, American National Development,

L.P., Dibold American Development, LLC, and Bill Baldwin. We DIRECT the Clerk of this Court

to remove Ronald E. Harden with the Law Offices of Ronald E. Harden, P.L.L.C. as counsel for

appellants.

       We ORDER appellants to notify the Court, within THIRTY DAYS of the date of this order,

of the name, State Bar number, address, and telephone number of new counsel. We specifically

notify appellants, American National Development, L.P. and Dibold American Development, LLC,

that because they are corporations, they may only appear in this Court through an attorney. See

Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455,456 (Tex. 1996) (per curiam).

Accordingly, if we do not receive the information regarding new counsel within the time specified,
we will dismiss the appeal as to appellants, American National Development, L.P. and Dibold

American Development, LLC. If the Court does not receive a response from appellant Bill Baldwin

regarding new counsel within the time specified, the Court will assume Mr. Baldwin is proceeding

pro se.

          We DIRECT the Clerk of this Court to send a copy of this order by first class mail to

appellants at the following address:

          Mr. Bill Baldwin
          4024 Treemont Circle
          Colleyville, Texas 76034